                 Case 2:19-cr-00214-RSL Document 51 Filed 07/20/21 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                   Case No. CR19-214RSL

10                            Plaintiff,                          ORDER GRANTING
11                       v.                                       STIPULATED MOTION TO
                                                                  CONTINUE TRIAL DATE
12    LEWIS K. JAMES,                                             AND PRE-TRIAL MOTIONS
13                            Defendant.                          DUE DATE

14
15          This matter comes before the Court on the parties’ “Stipulation to Continue Trial Date
16 and Pre-trial Motions Due Date.” Dkt. # 50. Having considered the facts set forth in the motion,
17 and defendant’s knowing and voluntary waiver, Dkt. # 49, the Court finds as follows:
18          1.      The Court adopts the facts set forth in the stipulated motion: specifically, that the
19 defense investigation is not yet complete, that it is accordingly not feasible for defense counsel
20 to complete the necessary pretrial filings and to be completely prepared for trial on the current
21 trial date, that defense counsel has two criminal jury trials in state court set for the week of
22 August 2, 2021, which he needs to prepare for, and that the defense and the government have
23 not concluded plea negotiations. Dkt. # 50. The Court accordingly finds that a failure to grant a
24 continuance would deny counsel, and any potential future counsel, the reasonable time
25 necessary for effective preparation, taking into account the exercise of due diligence, within the
26 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27          2.      The Court finds that a failure to continue the trial date in this case would likely
28 result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE - 1
                Case 2:19-cr-00214-RSL Document 51 Filed 07/20/21 Page 2 of 2




 1         3.      The Court finds that the additional time requested between August 9, 2021, and
 2 November 15, 2021, is a reasonable period of delay, as defendant has requested more time to
 3 prepare for trial, to investigate the matter, to gather evidence material to the defense, and to
 4 consider possible defenses. The additional time requested between the current trial date and the
 5 new trial date is necessary to provide counsel for the defendant the reasonable time necessary to
 6 prepare for trial, considering all of the facts set forth above.
 7         4.      The Court further finds that this continuance would serve the ends of justice, and
 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
10         5.      Defendant has executed a waiver indicating that he has been advised of his right to
11 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
12 that right and consented to the continuation of his trial to a date up to and including January 31,
13 2022, Dkt. # 49, which will permit his trial to start on November 15, 2021.
14         IT IS HEREBY ORDERED that the trial date shall be continued from August 9, 2021, to
15 November 15, 2021, and pretrial motions are to be filed no later than October 8, 2021.
16         IT IS FURTHER ORDERED that the period of time from the current trial date of August
17 9, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
18 Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
19 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
20 (h)(7)(A), and (h)(7)(B).
21         DATED this 20th day of July, 2021.
22
23
24                                                     A
                                                       Robert S. Lasnik
25                                                     United States District Judge
26
27
28
     ORDER GRANTING STIPULATED MOTION
     TO CONTINUE TRIAL DATE - 2
